Exhibit 10.29

AMENDMENT NO. 1

TO THE

RICHARD M. FRANK

2005 EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO THE RICHARD M. FRANK 2005 EMPLOYMENT AGREEMENT (the
“Amendment”) is executed as of the 17th day of December, 2007, by and between
RICHARD M. FRANK (“Employee”) and CEC ENTERTAINMENT, INC., a Kansas corporation
(the “Company”).

RECITALS

The Company and the Employee entered into the Richard M. Frank 2005 Employment
Agreement dated as of March 29, 2005 (the “Employment Agreement”); and

The Company and Employee have determined that it is in the best interests of the
parties to amend the Employment Agreement to reflect the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, which are
applicable to the Employment Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and Employee hereby agree that, effective as of
December 17th, the Employment Agreement shall be amended as follows:

1. Section 3(a) is amended by adding the following as the second sentence of
said section:

Payment of the Basic Salary shall be made at periodic times, no less frequently
than monthly, in accordance with the Company’s normal payroll practices.

2. Section 5 is amended by striking the last sentence of the first paragraph of
said section and substituting the following:

Such severance pay shall be payable to Employee by the Company in cash on the
date which is six (6) months following the date of Employee’s “separation from
service,” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations issued thereunder (or, if earlier, the date of
death of Employee).

3. Section 6(b) is amended by adding the following at the end of said section:

Notwithstanding the foregoing provisions of this paragraph (b), in no event
shall the Gross-Up Payment or any additional amount be paid to Employee later
than the end of the calendar year next following the calendar year in which
Employee remits the related taxes.



--------------------------------------------------------------------------------

4. Section 6(d) is amended by adding the following at the end of said section:

Notwithstanding the foregoing provisions of this paragraph (d) and the foregoing
paragraph (c), (i) any payment made to or on behalf of Employee which relates to
taxes imposed on Employee shall be made not later than the end of the calendar
year next following the calendar year in which such taxes are remitted by or on
behalf of Employee, and (ii) any payment made to or on behalf of Employee which
relates to reimbursement of expenses incurred due to a tax audit or litigation
addressing the existence or amount of a tax liability shall be made by the end
of the calendar year following the calendar year in which the taxes that are the
subject of the audit or litigation are remitted to the taxing authority, or
where as a result of such audit or litigation no taxes are remitted, the end of
the calendar year following the calendar year in which the audit is completed or
there is a final and non-appealable settlement or other resolution of the
litigation.

5. Section 7 is amended by striking said section and substituting in lieu
thereof the following:

7. Expenses. Subject to the rules and procedures the Company may specify from
time to time, the Company shall reimburse Employee for all reasonable business
expenses incurred by Employee on behalf of the Company during the Term of this
Agreement and as identified in the Company’s rules and procedures regarding
reimbursement of business expenses, which are incorporated herein by reference.
The amount of expenses eligible for reimbursement during a calendar year shall
not affect the expenses eligible for reimbursement in any other calendar year.
Reimbursement of eligible expenses shall be made on or before the last day of
the calendar year following the calendar year in which the expenses were
incurred.

6. Section 8 is amended by adding the following immediately before the last
sentence of said section:

Payment or reimbursement of such insurance premiums during the Term of this
Agreement shall be made on or before the last day of the calendar year following
the calendar year in which the premiums are due, and such payment or
reimbursement during a calendar year shall not affect the premiums eligible for
payment or reimbursement in any other calendar year.

 

2



--------------------------------------------------------------------------------

7. Section 11 is amended by adding the following immediately after the first
sentence of said section:

To the extent provision of such insurance coverage or cost reimbursement
benefits during the Term of this Agreement are taxable to Employee, the
provision of such in-kind benefits during a calendar year shall not affect the
in-kind benefits to be provided in any other calendar year, unless the insurance
coverage or cost reimbursement benefits provide for a limit on the amount of
expenses that may be reimbursed under such arrangement over some or all of the
period in which such arrangement remains in effect. To the extent the Company
directly provides to Employee any cost reimbursement benefits, payment of such
benefits shall be made on or before the last day of the calendar year following
the calendar year in which such costs are incurred.

8. Section 11 is amended further by adding the following immediately before the
last sentence of said section:

To the extent the Company provides such disability insurance coverage during the
Term of this Agreement, the provision of such in-kind benefits during a calendar
year shall not affect the in-kind benefits to be provided, in any other calendar
year. To the extent the Company reimburses Employee or pays on Employee’s behalf
for such disability insurance coverage, payment or reimbursement of such
insurance premiums shall be made on or before the last day of the calendar year
following the calendar year in which the premiums are due, and such payment or
reimbursement during a calendar year shall not affect the premiums eligible for
payment or reimbursement in any other calendar year.

9. Section 11 is amended further by adding the following immediately after the
last sentence of said section:

To the extent the Company directly provides any disability income benefits which
can only be provided in part by insurance policies or plans, the payment of said
benefits shall be made monthly only upon a disability as defined in said
insurance policies or plans, provided that the definition of disability applied
under such disability insurance policies or plans otherwise complies with the
requirements of Section 1.409A-3(i)(4) of the Final Regulations under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

10. Section 12 is amended by adding the following at the end of said section:

To the extent provision of such insurance coverage or cost reimbursement
benefits are taxable to Employee and/or his Family and the provision of such
benefits extend beyond the applicable period of time during which Employee would
be entitled (or would, but for this Agreement, be entitled) to

 

3



--------------------------------------------------------------------------------

continuation coverage under the Company’s group health plan pursuant to
Section 4980B of the Code ( the “COBRA period”), (i) the provision of such
in-kind benefits during a calendar year shall not affect the in-kind benefits to
be provided in any other calendar year, unless the insurance coverage or cost
reimbursement benefits provide for a limit on the amount of expenses that may be
reimbursed under such arrangement over some or all of the period in which such
arrangement remains in effect, and (ii) to the extent the Company directly
provides to Employee any cost reimbursement benefits, payment of such benefits
shall be made on or before the last day of the calendar year following the
calendar year in which such costs are incurred.

11. Section 13 is amended by adding the following at the end of the first
paragraph of said section:

To the extent provision of such insurance coverage during the Term of this
Agreement is taxable to Employee, the provision of such in-kind benefits during
a calendar year shall not affect the in-kind benefits to be provided in any
other calendar year.

12. Section 15 is amended by adding the following at the end of the last
sentence of said section:

,but in no event shall said effective date of termination be later than one
hundred twenty (120) days following the giving of such written notice.

In all other respects, the Employment Agreement shall remain in effect and is
confirmed and ratified.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the 17th day
of December, 2007.

 

COMPANY: CEC ENTERTAINMENT, INC. By:   /s/ Michael H. Magusiak   Michael H.
Magusiak   President EMPLOYEE: By:   /s/ Richard M. Frank   Richard M. Frank

 

4